Citation Nr: 1443969	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for residuals of nasal trauma, to include whether there is clear and unmistakable error (CUE) in a February 1989 administrative decision.

(The issue of entitlement to service connection for a lumbar spine disorder is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to December 1978; he also appears to have Reserve service from approximately 1978 through 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening claims of service connection for hepatitis C and residuals of nasal trauma, and denied service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Decision Review Officer (DRO) hearing in November 2006; a transcript of that hearing is associated with the claims file.

This case was previously before the Board in a September 2009, when the Board remanded all of the claims for further development.  The case was returned to the Board in April 2013, when the Board denied service connection for a lumbar spine disorder and remanded the claims to reopen for additional development.  During that remand, the AOJ reopened and awarded service connection for hepatitis C in an April 2014 rating decision.  As such represents a full award of the benefits sought on appeal and since no notice of disagreement with that rating decision as yet been received, the Board will no longer address that issue on appeal.

Following the additional development, the nasal trauma claim was returned to the Board following an April 2014 supplemental statement of the case.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In a November 2006 correspondence, the Veteran raised the following issues: entitlement to service connection for a skin disorder, headaches, alopecia/hair loss, stomach and psychiatric (claimed as nervous condition) disorders as secondary to service-connected hepatitis C; those issues have not been adjudicated by the AOJ, and therefore the Board does not have jurisdiction over them.  Accordingly, they are referred to the AOJ for appropriate action at this time.  


REMAND

In the separate decision addressing the Veteran's lumbar spine claim, the Joint Motion for Remand respecting that issue instructed the Board to further develop that claim, including obtaining outstanding Reservist service records.  In light of that remand, in order to attempt to obtain Reserve service records, the nasal trauma claim is inextricably intertwined with the lumbar spine claim decided in a separate decision and it is therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Moreover, the Board notes that the Veteran's service personnel records were obtained from the National Personnel Records Center (NPRC) on remand, as requested.  While the AOJ adjudicated the claim for CUE in the February 1989 administrative decision the April 2014 supplemental statement of the case, as requested on remand, the AOJ did not discuss whether a de novo review under 38 C.F.R. § 3.156(c) of that nasal trauma claim was appropriate.  The Board notes that that provision is also potentially salient to the request for Reserve service records being requested above.  Therefore, on remand, the Board requests that the AOJ also adjudicate whether a de novo review under 38 C.F.R. § 3.156(c) is appropriate, and if so, undertake a de novo review of the nasal trauma claim in the first instance, prior to returning that claim to the Board.

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his nasal trauma disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of whether new and material evidence has been received with respect to a claim of service connection for residuals of nasal trauma, to include whether there was CUE in a February 1989 administrative decision.  The AOJ must specifically adjudicate whether receipt of the NPRC records, previously, or receipt of any Reservist service treatment and/or personnel records during remand, requires a de novo review of the nasal trauma claim under 38 C.F.R. § 3.156(c).  If such is required, the AOJ should adjudicate such a de novo review and adjudicate upon the merits of that claim in the first instance prior to transferring that claim back to the Board.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



